363 F.2d 440
Carmelo MANCUSO, Appellant,v.UNITED STATES of America, Appellee.
No. 22171.
United States Court of Appeals Fifth Circuit.
August 5, 1966.

E. V. Boagni, Asst. U. S. Atty., Shreveport, La., for appellee.
Before TUTTLE, Chief Judge, and BROWN and COLEMAN, Circuit Judges.
PER CURIAM.


1
Appellant moved to vacate sentence under 28 U.S.C.A. § 2255 alleging that he was under the influence of drugs at the time of his indictment waiver, upon his arraignment, and when sentence was imposed, thus rendering him incapable of intelligently participating in these proceedings. On a prior § 2255 motion alleging mental incompetency at the aforementioned times, the Court below conducted a full and extensive hearing and concluded that Appellant was competent. United States v. Mancuso, D.C., 1957, 152 F. Supp. 355.


2
The District Court reasoned that since upon the hearing of Appellant's prior § 2255 motion, he had been judicially found to be mentally competent at these various times, he could not at those same times have been, as now claimed, under the influence of drugs. Since none of the moving papers in the present § 2255 proceeding undertook to show how Appellant could be under the influence of drugs and yet, at one and the same time, mentally competent, the Court's conclusion was correct that the record revealed that Appellant was entitled to no relief. Thus, no further hearing was required.


3
Affirmed.